Citation Nr: 0600458	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to May 21, 2001, for 
grants of service connection for ankylosing spondylitis of 
the lumbar spine, ankylosing spondylitis of the thoracic 
spin, and ankylosing spondylitis of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active duty service from March 1985 to 
January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003. 

Contentions advanced by the veteran refer to perceived errors 
involved in a January 1990 rating decision which denied 
service connection for disability of the spine.  It is not 
clear whether the veteran is alleging that clear and 
unmistakable error was involved in that decision.  This 
matter is referred to the RO for clarification and any 
necessary action. 


FINDINGS OF FACT

1.  By rating decision in January 1990, a claim by the 
veteran for service connection for disability of the spine 
was denied; a notice of disagreement was not received to 
initiate an appeal from that determination. 

2.  On May 21, 2001, the veteran requested that his claim of 
service connection for disability of the spine be reopened.  

3.  By rating decision in April 2002, the RO established 
service connection for ankylosing spondylitis of the lumbar 
spine, ankylosing spondylitis of the thoracic spin, and 
ankylosing spondylitis of the cervical spine; an effective 
date of May 21, 2001 was assigned for the grants of service 
connection.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision which denied service 
connection for disability of the spine is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  The criteria for entitlement to an effective date prior 
to May 21, 2001, have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date.  The discussions in the rating decision and statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a June 2001 VCAA letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  
 
The Board notes that the June 2001 VCAA letter was sent to 
the appellant prior to the April 2002 rating decision from 
which the present appeal arises.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).  Since the issue in this case (entitlement to 
assignment of an earlier effective date) is a downstream 
issue from that of new and material evidence to reopen a 
claim of service connection (for which the VCAA letter was 
duly sent in June 2001), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

In the present case, the record shows that the veteran 
advanced a claim of service connection for disability of the 
spine shortly after his discharge from service.  However, his 
claim was denied by rating decision in January 1990.  By 
letter dated in February 1990, the RO informed the veteran 
that his claim had been denied.  Enclosed with the February 
1990 notice letter was a VA form setting forth the veteran's 
appellate rights and procedures.  However, the record does 
not show that the veteran ever filed a notice of disagreement 
to initiate an appeal from the January 1990 rating decision.  
Therefore, the January 1990 decision became final.  38 
U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The claims file includes a VA 
Form 21-526, date-stamped as received on May 21, 2001.  In 
this document, the veteran effectively requested that his 
claim for back disability be reopened.  After undertaking 
development, including a VA examination, the RO reopened the 
claim and granted service connection for ankylosing 
spondylitis of the lumbar spine, ankylosing spondylitis of 
the thoracic spin, and ankylosing spondylitis of the cervical 
spine.  The RO assigned an effective date of May 21, 2001, 
for the grant of service connection for these three 
disabilities.  The veteran disagrees with the effective date 
and argues that the effective date should be governed by the 
claim he filed shortly after service.  

The Board understands the veteran's argument that because the 
benefit which was initially denied in 1990 was subsequently 
granted, the effective date should go back to his original 
claim.  However, the fact is that the veteran had one year to 
disagree with the January 1990 denial and initiate an appeal.  
He did not do so, and by law the January 1990 rating decision 
is final.  The purpose of the rule of finality is to 
"preclude repetitive and belated readjudications" of the 
same claim.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  

The veteran later reopened his claim, and subsequently 
prevailed.  However, the effective date to be assigned in a 
case which has been reopened is set by statute.  38 U.S.C.A. 
§ 5110.  In the present case, the RO has correctly applied 
effective date legal criteria to assign an effective date of 
May 21, 2001, since this was the date that the veteran's 
request to reopen his claim was received.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


